UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant’s; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI54307-9001 800-450-7260 39-0715160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [x ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common stock, $4 par value, 23,896,962 shares outstanding at August 1, 2007 WISCONSIN PUBLIC SERVICE CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Capitalization 6 Condensed Consolidated Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Wisconsin Public Service Corporation and Subsidiaries 8-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 6. Exhibits 44 Signature 45 EXHIBIT INDEX 46 12.1 Ratio of Earnings to Fixed Charges andRatioof Earnings to Fixed Charges and Preferred Dividends 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 32.1 Written Statement of the Principal Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Wisconsin Public Service Corporation Commonly Used Acronyms ATC American Transmission Company LLC DOE United States Department of Energy DPC Dairyland Power Cooperative EPA United States Environmental Protection Agency ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission NYMEX New York Mercantile Exchange PSCW Public Service Commission of Wisconsin SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, WPSC and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although Wisconsin Public Service and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct. Except to the extent required by the federal securities laws, Wisconsin Public Service and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report. Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Integrys Energy Group, the parent company of WPSC, may be unable to achieve the forecasted synergies at its utility subsidiaries that are anticipated from its merger with PEC or it may take longer or cost more than expected to achieve these synergies; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions; ● The impact of recent and future federal and state regulatory change, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric utility industry, changes in environmental, tax and other laws and regulations to which WPSC and its subsidiary are subject, as well as changes in application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, pending EPA investigations of WPSC generation facilities and the appeal of the decision in the contested case proceeding regarding the Weston 4 air permit; ● The credit ratings of WPSC could change in the future; ● Resolution of audits and other tax disputes with the Internal Revenue Service, Wisconsin and Michigan state revenue agencies and other tax authorities; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political, legal and economic conditions and developments in the United States; ● The impact of fluctuations in commodity prices, interest rates and customer demand; ● Potential business strategies, including acquisitions or dispositions of assets or businesses, which cannot be assured to be completed (such as construction of the Weston 4 power plant); ● The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; ● Financial market conditions and the results of financing efforts, including risks associated with commodity prices (particularly natural gas and electricity), interest rates and counter-party credit; ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrant from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. -3- PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30 June 30 Millions 2007 2006 2007 2006 Operating revenues Electric $ 275.6 $ 238.9 $ 544.4 $ 468.3 Natural gas 77.9 68.0 268.7 261.0 Total operating revenues 353.5 306.9 813.1 729.3 Electric production fuels 41.3 34.8 78.1 66.9 Purchased power 103.3 72.5 201.7 152.4 Natural gas purchased for resale 50.6 44.2 186.4 192.4 Operating and maintenance expense 93.6 77.8 185.8 156.7 Depreciation and amortization expense 24.6 23.9 49.2 47.4 Taxes other than income taxes 11.2 10.9 22.5 21.8 Operating income 28.9 42.8 89.4 91.7 Miscellaneous income 4.7 6.0 8.3 9.1 Interest expense (10.7 ) (9.2 ) (21.6 ) (19.2 ) Other expense (6.0 ) (3.2 ) (13.3 ) (10.1 ) Income before taxes 22.9 39.6 76.1 81.6 Provision for income taxes 8.3 13.7 28.5 28.7 Net income before preferred stock dividends of subsidiary 14.6 25.9 47.6 52.9 Preferred stock dividend requirements 0.8 0.8 1.6 1.6 Earnings on common stock $ 13.8 $ 25.1 $ 46.0 $ 51.3 The accompanying condensed notes are an integral part of these statements. -4- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30 December 31 (Millions) 2007 2006 Assets Cash and cash equivalents $ 0.4 $ 0.8 Restricted cash - 22.0 Accounts receivable, net of reserves of $7.0 at June 30, 2007 and December 31, 2006 220.7 170.1 Receivables from related parties 57.0 18.9 Accrued unbilled revenues 40.4 60.0 Inventories 65.2 102.3 Current assets from risk management activities 26.1 17.5 Materials and supplies, at average cost 26.5 24.5 Prepaid federal income tax - 31.6 Prepaid gross receipts tax 33.3 34.1 Other current assets 17.8 21.9 Current assets 487.4 503.7 Property, plant, and equipment, net of accumulated depreciation of $1,075.3 and $1,046.0, respectively 2,005.8 1,968.9 Regulatory assets 270.7 290.3 Receivables from related parties 54.4 56.4 Other 112.5 137.3 Total assets $ 2,930.8 $ 2,956.6 Liabilities and Shareholders' Equity Short-term debt $ 79.4 $ 48.0 Current portion of long-term debt - 22.0 Accounts payable 182.4 178.1 Payables to related parties 7.9 25.2 Current liabilities from risk management activities 13.5 11.3 Accrued taxes 46.0 2.4 Other current liabilities 52.8 68.6 Current liabilities 382.0 355.6 Long-term debt to parent 10.8 11.0 Long-term debt 620.6 620.6 Deferred income taxes 157.1 156.8 Deferred investment tax credits 12.4 12.9 Regulatory liabilities 257.6 272.0 Environmental remediation liabilities 68.2 67.8 Pension and postretirement benefit obligations 196.5 186.5 Payables to related parties 16.7 18.1 Other 81.3 104.1 Long-term liabilities 1,421.2 1,449.8 Commitments and contingencies Preferred stock with no mandatory redemption 51.2 51.2 Common stock equity 1,076.4 1,100.0 Total liabilities and shareholders' equity $ 2,930.8 $ 2,956.6 The accompanying condensed notes are an integral part of these statements. -5- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) June 30 December 31 (Millions, except share amounts) 2007 2006 Common stock equity Common stock, $4 par value, 32,000,000 shares authorized, 23,896,962 shares outstanding $ 95.6 $ 95.6 Premium on capital stock 662.7 685.1 Accumulated other comprehensive loss - (0.2 ) Retained earnings 318.1 319.5 Total common stock equity 1,076.4 1,100.0 Preferred stock Cumulative, $100 par value, 1,000,000 shares authorized with no mandatory redemption - Series Shares Outstanding 5.00% 131,916 13.2 13.2 5.04% 29,983 3.0 3.0 5.08% 49,983 5.0 5.0 6.76% 150,000 15.0 15.0 6.88% 150,000 15.0 15.0 Total preferred stock 51.2 51.2 Long-term debt to parent Series Year Due 8.76% 2015 4.4 4.5 7.35% 2016 6.4 6.5 Total long-term debt to parent 10.8 11.0 Long-term debt First mortgage bonds Series Year Due 6.90% 2013 - 22.0 7.125% 2023 0.1 0.1 Senior notes Series Year Due 6.125% 2011 150.0 150.0 4.875% 2012 150.0 150.0 3.95% 2013 22.0 22.0 4.80% 2013 125.0 125.0 6.08% 2028 50.0 50.0 5.55% 2036 125.0 125.0 Total first mortgage bonds and senior notes 622.1 644.1 Unamortized discount on long-term debt, net (1.5 ) (1.5 ) Total 620.6 642.6 Current portion - (22.0 ) Total long-term debt 620.6 620.6 Total capitalization $ 1,759.0 $ 1,782.8 The accompanying condensed notes are an integral part of these statements. -6- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 (Millions) 2007 2006 Operating Activities Net income before preferred stock dividends of subsidiary $ 47.6 $ 52.9 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense 49.2 47.4 Recovery of Kewaunee outage expenses 5.1 6.3 Refund of non-qualified decommissioning fund (27.3 ) (30.0 ) Recoveries of other regulatory assets and liabilities 15.6 13.0 Deferred income taxes (1.6 ) 4.4 Investment tax credit restored (0.5 ) (0.6 ) Allowance for equity funds used during construction (0.5 ) (0.4 ) Equity income, net of dividends (2.0 ) (3.3 ) Pension expense 12.5 13.3 Postretirement expense 3.3 5.2 Pension and postretirement funding (4.4 ) (2.7 ) Other, net 4.0 3.9 Changes in - Customer and other receivables (52.5 ) (5.9 ) Accrued unbilled revenues 19.6 49.8 Inventories 37.1 30.2 Prepaid federal income taxes 31.6 13.1 Miscellaneous assets 5.9 0.5 Accounts payable (22.9 ) (61.0 ) Accrued taxes 38.7 (2.6 ) Miscellaneous current and accrued liabilities (3.4 ) 4.6 Net cash provided by operating activities 155.1 138.1 Investing Activities Capital expenditures (93.0 ) (144.5 ) Change in restricted cash 22.0 - Transmission interconnection (23.9 ) (1.8 ) Other 1.7 10.7 Net cash used for investing activities (93.2 ) (135.6 ) Financing Activities Short-term debt - net 31.4 10.0 Payments of long-term debt (22.2 ) (0.2 ) Dividends to parent (46.3 ) (44.0 ) Net equity contributions (to) from parent (25.0 ) 30.0 Preferred stock dividends (1.6 ) (1.6 ) Other 1.4 1.5 Net cash used for financing activities (62.3 ) (4.3 ) Net change in cash and cash equivalents (0.4 ) (1.8 ) Cash and cash equivalents at beginning of period 0.8 2.5 Cash and cash equivalents at end of period $ 0.4 $ 0.7 The accompanying condensed notes are an integral part of these statements. -7- WISCONSIN PUBLIC SERVICE CORPORATION AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS June30, 2007 NOTE1FINANCIAL INFORMATION We have prepared the condensed consolidated financial statements of WPSC under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which unless otherwise noted include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements.These condensed financial statements should be read along with the audited financial statements and notes included in our Annual Report on Form 10-K for the year ended December31, 2006, which are included within the Annual Report on Form 10-K for the year ended December 31, 2006, of our parent corporation, Integrys Energy Group, Inc.Overall, the formats of WPSC's Condensed Consolidated Balance Sheets and Statements of Income were modified in the first quarter of 2007 to conform to the presentation used by Integrys Energy Group.In addition, certain items from the prior periods have been reclassified to conform to the current year presentation.Significant reclassifications are as follows: Condensed Consolidated Balance Sheets Customers electing a budget payment plan had a credit balance of $16.1million at December 31, 2006.Since this balance is subject to change based upon the amount of future billings, this balance was reclassified from accounts payable to other current liabilities. At December 31, 2006, WPSC recorded non-utility property, plant and equipment of $9.8million within other long-term assets.The $9.8million was reclassified from other long-term assets to property, plant, and equipment in order to conform to the June30, 2007 presentation. At December 31, 2006, WPSC recorded accrued labor costs of $5.9million within accounts payable.The $5.9million was reclassified from accounts payable to other current liabilities in order to conform to the June30, 2007, presentation. At December 31, 2006, WPSC recorded $4.9million of taxes payable other than income taxes within accounts payable.The $4.9million was reclassified from accounts payable to other current liabilities in order to conform to the June30, 2007, presentation. Condensed Consolidated Statements of Income For the three and six months ended June 30, 2006, $4.0 million and $7.7 million, respectively, of software and intangible asset amortization expense was reclassified from operating and maintenance expense to depreciation and amortization expense to conform to the three and six months ended June30, 2007, presentation. Condensed Consolidated Statements of Cash Flows The reclassifications discussed above related to the Condensed Consolidated Balance Sheets and Condensed Consolidated Statements of Income were also reflected as reclassifications in the Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2006.These reclassifications had no impact on total operating, investing, or financing activities. -8- NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the WPSC Condensed Consolidated Statements of Cash Flows: Six Months Ended June30 (Millions) 2007 2006 Cash paid for interest $ 18.3 $ 16.0 Cash paid for income taxes $ 16.8 $ 16.0 Weston 4 construction costs funded through accounts payable and treated as non-cash investing activities were $29.3million at June30, 2007, and $39.3million at June30, 2006. Under WPSC's cash management policy, accounting overdraft cash balances of $9.3million and $5.8million at June30,2007, and December 31, 2006, respectively, were reclassified to accounts payable. NOTE3RISK MANAGEMENT ACTIVITIES As part of our regular operations, WPSC enters into contracts, including options, futures, forwards, and other contractual commitments, to manage the risk of changes in commodity prices. WPSC accounts for its derivative contracts in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended and interpreted.SFAS No. 133 establishes accounting and financial reporting standards for derivative instruments and requires, in part, that we recognize certain derivative instruments on the balance sheet as assets or liabilities at their fair value.All the derivatives at WPSC qualify for regulatory deferral subject to the provisions of SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation.”Therefore, WPSC's derivatives are marked to fair value pursuant to SFAS No. 133 and are offset with a corresponding regulatory asset or liability. The following table shows WPSC's assets and liabilities from risk management activities as of June30, 2007, and December31,2006: Assets Liabilities (Millions) June30, 2007 December 31, 2006 June30, 2007 December 31, 2006 Commodity contracts $ 1.4 $ 3.8 $ 5.1 $ 10.2 Financial transmission rights 24.9 13.7 8.6 2.0 Total $ 26.3 $ 17.5 $ 13.7 $ 12.2 Balance Sheet Presentation Other current $ 26.1 $ 17.5 $ 13.5 $ 11.3 Other long-term 0.2 - 0.2 0.9 Total $ 26.3 $ 17.5 $ 13.7 $ 12.2 Assets and liabilities from risk management activities are classified as current assets or liabilities and other long-term assets or liabilities based upon the maturities of the underlying contracts.The derivatives listed in the above table as "Commodity contracts" include a limited number of electric and natural gas purchase contracts as well as financial derivative contracts (NYMEX futures and options) used by WPSC's electric utility segment to mitigate the market price volatility of natural gas used for generation. The electric utility segment also uses financial instruments to manage transmission congestion costs, which are shown in the above table as "Financial transmission rights." -9- Derivative instruments at WPSC are entered into in accordance with the terms of the risk management policies and plans approved by the PSCW.Changes in the fair value of derivative instruments are recognized as regulatory assets or liabilities as the PSCW and MPSC have allowed deferral of the mark-to-market effects of derivative instruments at WPSC.Thus, management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers. NOTE4GOODWILL AND OTHER INTANGIBLE ASSETS At June30, 2007, and December 31, 2006, goodwill recorded by WPSC was $36.4million and relates to WPSC's 2001 acquisition of Wisconsin Fuel and Light Company.Goodwill is included in other long-term assets on the Condensed Consolidated Balance Sheets. NOTE5SHORT-TERM DEBT AND LINES OF CREDIT WPSC manages its liquidity by maintaining adequate external financing commitments.WPSC had total borrowing capacity under its credit facilities of $125.0million at both June30, 2007, and December31,2006, with $41.8million and $73.2 million of available capacity remaining under these credit lines at June30, 2007, and December 31, 2006, respectively. The information in the table below relates to WPSC's short-term debt and lines of credit. (Millions) Maturity June30, 2007 December31, 2006 Credit agreements and revolving notes Revolving credit facility 6/02/10 $ 115.0 $ 115.0 Revolving short-term notes payable 11/13/07 10.0 - Revolving short-term notes payable 5/13/07 - 10.0 Total short-term credit capacity 125.0 125.0 Less: Letters of credit issued inside credit facilities 3.8 3.8 Loans outstanding under the credit agreements 10.0 10.0 Commercial paper outstanding 69.4 38.0 Available capacity under existing agreements $ 41.8 $ 73.2 WPSC’s short-term borrowings consist of sales of commercial paper backed by the unsecured revolving credit agreement and short-term notes as shown in the following table. (Millions) June30, 2007 December31, 2006 Commercial paper outstanding $ 69.4 $ 38.0 Average discount rate on outstanding commercial paper 5.48 % 5.47 % Short-term notes payable outstanding $ 10.0 $ 10.0 Average interest rate on short-term notes payable 5.32 % 5.30 % Available (unused) lines of credit $ 41.8 $ 73.2 The commercial paper at June30, 2007, had varying maturity dates ranging from July 2, 2007, through July 13, 2007. -10- NOTE6LONG-TERM DEBT In January 2007, WPSC used the proceeds from $22.0million of 3.95% senior notes issued in December2006 to the Village of Weston, Wisconsin, to repay the outstanding principal balance of $22.0million of 6.90% First Mortgage bonds due February 1, 2013.See WPSC's Condensed Consolidated Statements of Capitalization for more information on WPSC's long-term debt. NOTE 7ASSET RETIREMENT OBLIGATIONS Under the provisions of SFAS No.143, "Accounting for Asset Retirement Obligations," and Interpretation No.47, "Accounting for Conditional Asset Retirement Obligations," WPSC has recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets.WPSC identified asset retirement obligations primarily related to asbestos abatement at certain generation facilities, office buildings, and service centers; disposal of PCB-contaminated transformers; and closure of fly-ash landfills at certain generation facilities.In accordance with SFAS No.71, WPSC establishes regulatory assets and liabilities to record the differences between ongoing expense recognition under SFAS No.143 and Interpretation No.47, and the rate-making practices for retirement costs authorized by the applicable regulators.All asset retirement obligations are recorded as other long-term liabilities in the Condensed Consolidated Balance Sheet of WPSC. The following table shows changes to the asset retirement obligations of WPSC through June30,2007. (Millions) Asset retirement obligations at December31, 2006 $ 8.1 Accretion 0.2 Asset retirement obligations at June30, 2007 $ 8.3 NOTE8INCOME TAXES The effective tax rates for the three months ended June30, 2007 and 2006 were 36.2% and 34.6%, respectively. The effective tax rates for the six months ended June30, 2007 and 2006 were 37.5% and 35.2%, respectively.WPSC's provision for income taxes was calculated in accordance with APB Opinion No. 28, "Interim Financial Reporting."Accordingly, our interim effective tax rate reflects our projected annual effective tax rate.The effective tax rate differs from the federal tax rate of 35%, primarily due to state income taxes. Effective January 1, 2007, WPSC adopted the provisions of FASB Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes – an Interpretation of FAS 109.”The cumulative effect of adopting FIN 48 was a decrease of $0.9 million to the January 1, 2007, retained earnings balance. At January 1, 2007, WPSC's liability for uncertain tax positions was $3.5million.During the second quarter of 2007, WPSC recognized no additional liabilities for uncertain tax positions.For the six months ended June 30, 2007, WPSC recognized additional liabilities for uncertain tax positions of $0.5million. With the adoption of FIN 48, WPSC now records penalties and accrued interest related to income taxes as a component of income tax expense.Prior to January 1, 2007, WPSC had recorded interest and penalties as components of income before taxes.As of January 1, 2007, unrecognized tax benefits of $2.4million would affect WPSC's effective tax rate if recognized in subsequent periods. WPSC records penalties and accrued interest related to uncertain tax positions in income tax expense.At January 1, 2007, subsequent to the adoption of FIN 48, $0.1 million was included in WPSC's liability for uncertain tax positions for the possible payment of interest and penalties.During the second quarter of 2007, WPSC recognized a reduction in liabilities for possible payment of interest of $0.3 million.No changes were recognized during the first quarter of 2007. -11- WPSC files income tax returns in the United States federal jurisdiction, and in various state and local jurisdictions, on a stand-alone basis or as part of Integrys Energy Group filings.With a few exceptions (major exceptions listed below), WPSC is no longer subject to federal, state and local income tax examinations by tax authorities for years prior to 2002. ● Wisconsin Department of Revenue – WPSC has agreed to statute extensions for tax years covering 1996-2001. WPSC has closed examinations for the following major jurisdictions for the following tax years: ● United States Internal Revenue Service (IRS) – Integrys Energy Group (formerly WPS Resources Corporation) and consolidated subsidiaries have an agreed to audit report and closing statement for an IRS examination of the 2002 and 2003 tax years. ● United States IRS – Integrys Energy Group (formerly WPS Resources Corporation) and consolidated subsidiaries have a partially agreed to audit report and closing statement for an IRS examination of the 2004 and 2005 tax years, but one open issue from the agents report has been protested by the taxpayer and has been sent to IRS appeals for potential resolution.Through subsequent discussion with IRS Appeals, this matter has been tentatively settled in our favor.Subsequent to June 30, 2007, we received draft settlement documentation and adjusted tax calculations for 2004-2005 tax years.We expect that once that settlement is concluded, we will record approximately $1 million of additional tax benefit. WPSC has open examinations for the following major jurisdictions for the following tax years: ● Wisconsin Department of Revenue – WPSC has an open examination for the 1996-2001 tax years. We do not expect a significant impact to the FIN 48 liability from the expiration of the statute of limitations in any jurisdiction to occur within the next 12 months.We do expect to settle several of the examinations listed above within the next 12 months and estimate a reduction in the FIN 48 tax liability of $2.7 million. NOTE9COMMITMENTS AND CONTINGENCIES Commodity and Purchase Order Commitments WPSC routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.As of June30, 2007, WPSC has obligations related to coal, purchased power, and natural gas.Obligations related to coal supply and transportation extend through 2016 and total $394.3million. Through 2016, WPSC has obligations totaling $1.2 billion for either capacity or energy related to purchased power.Also, there are natural gas supply and transportation contracts with total estimated demand payments of $90.7million through 2017.WPSC has obligations for other commodities totaling $6.1 million, which extend through 2012.WPSC expects to recover these costs in future customer rates.Additionally, WPSC has contracts to sell electricity and natural gas to customers. WPSC has commitments in the form of purchase orders issued to various vendors.At June30, 2007, these purchase orders totaled $287.0.The majority of these commitments relate to large construction projects, including construction of the 500-megawatt Weston 4 coal-fired generation facility near Wausau, Wisconsin. Environmental EPA Section 114 Request In December 2000, WPSC received from the EPA a request for information under Section 114 of the Clean Air Act.The EPA sought information and documents relating to work performed on the coal-fired -12- boilers located at WPSC's Pulliam and Weston electric generation stations.WPSC filed a response with the EPA in early 2001. On May 22, 2002, WPSC received a follow-up request from the EPA seeking additional information regarding specific boiler-related work performed on Pulliam Units 3, 5, and 7, as well as information on WPSC's life extension program for Pulliam Units 3-8 and Weston Units 1 and 2.WPSC made an initial response to the EPA's follow-up information request on June12, 2002, and filed a final response on June27, 2002. In 2000 and 2002, Wisconsin Power and Light received a similar series of EPA information requests relating to work performed on certain coal-fired boilers and related equipment at the Columbia generation station (a facility located in Portage, Wisconsin, jointly owned by Wisconsin Power and Light, Madison Gas and Electric Company, and WPSC).Wisconsin Power and Light is the operator of the plant and is responsible for responding to governmental inquiries relating to the operation of the facility.Wisconsin Power and Light filed its most recent response for the Columbia facility on July 12, 2002. Depending upon the results of the EPA's review of the information provided by WPSC and Wisconsin Power and Light, the EPA may issue "notices of violation" or "findings of violation" asserting that a violation of the Clean Air Act occurred and/or seek additional information from WPSC and/or third parties who have information relating to the boilers or close out the investigation.To date, the EPA has not responded to the filings made by WPSC and Wisconsin Power and Light.In addition, under the federal Clean Air Act, citizen groups may pursue a claim.WPSC has no notice of such a claim based on the information submitted to the EPA. In response to the EPA’s Clean Air Act enforcement initiative, several utilities have elected to settle with the EPA, while others are in litigation.In general, those utilities that have settled have entered into consent decrees which require the companies to pay fines and penalties, undertake supplemental environmental projects, and either upgrade or replace pollution controls at existing generating units or shut down existing units and replace these units with new electric generation facilities.Several of the settlements involve multiple facilities.The fines and penalties (including the capital costs of supplemental environmental projects) associated with these settlements range between $7.0million and $30.0million.The regulatory interpretations upon which the lawsuits or settlements are based may change based on future court decisions that may be rendered in pending litigations. If the federal government decided to bring a claim against WPSC and if it were determined by a court that historic projects at WPSC's Pulliam and Weston plants required either a state or federal Clean Air Act permit, WPSC may, under the applicable statutes, be required to: · shut down any unit found to be operating in non-compliance, · install additional pollution control equipment, · pay a fine, and/or · pay a fine and conduct a supplemental environmental project in order to resolve any such claim. Pulliam Air Permit Violation Lawsuit On October 19, 2005, the Sierra Club Inc. and Clean Wisconsin Inc. filed a complaint against WPSC in the Eastern District of Wisconsin pursuant to the citizen suit provisions of the Clean Air Act.The complaint alleged various violations at the 373-megawatt J.P. Pulliam Plant located in Green Bay, Wisconsin, including opacity exceedances, opacity monitoring violations, and other violations of limitations in the facility's Clean Air Act operating permit.On January 10, 2007, the court entered a Consent Decree based on the stipulated agreement of the parties, settling the litigation.Under the terms of the Consent Decree, WPSC is to pay the plaintiffs attorneys fees, fund $500,000 of environmental projects through the Wisconsin Energy Conservation Corporation, and perform upgrades on the precipitators and other environmental control equipment at Pulliam.For one year after the improvements are completed (January1 through December1, 2008), WPSC's performance will be evaluated and, depending upon that performance, WPSC may be required to make additional contributions to energy efficiency projects. -13- WPSC will implement environmental control upgrades on Pulliam Units 5, 6, 7, and 8 and continue to operate those units.In lieu of upgrading the precipitators for Pulliam Units 3 and 4 (both are 30-megawatt units), WPSC elected to shut down these units by December31, 2007.Since WPSC expects the 500-megawatt Weston 4 plant to achieve commercial operation by June 2008, it anticipates no electric supply shortfalls as there will be power available to replace these small units. Weston 4 Air Permit On November 15, 2004, the Sierra Club filed a petition with the WDNR under Section285.61 of the Wisconsin Statutes, seeking a contested case hearing on the construction permit issued for the Weston4 generation station, which is a necessary predicate to plant construction under the pertinent air emission regulations (hereinafter referred to as the “Weston 4 air permit”).In February 2006, the Administrative Law Judge affirmed the Weston4 air permit with changes to the emission limits for sulfur dioxide and nitrogen oxide from the coal-fired boiler and particulate from the cooling tower.The changes, which were implemented by the WDNR in a revised permit issued on March 28, 2007, set limits that are more stringent than those originally set by the WDNR (hereinafter referred to as the “March 28, 2007 permit language”). The Sierra Club and WPSC filed petitions for judicial review of the Administrative Law Judge's decision with the circuit court.On August 7, 2006, WPSC withdrew its petition for judicial review and sought dismissal, without prejudice, of the Sierra Club's petition as premature.On October 12, 2006, the court granted the motion to dismiss and the Sierra Club filed a petition for appeal of the circuit court's dismissal with the Wisconsin Court of Appeals.The Court of Appeals affirmed the dismissal of the Sierra Club’s petition for judicial review.On April 27, 2007, Sierra Club filed a second petition requesting a contested case hearing regarding the March 28, 2007 permit language.WDNR granted Sierra Club’s second petition for a contested case hearing.A hearing date, to the extent necessary, has not yet been set by the Administrative Law Judge.In addition, on April 27, 2007, Sierra Club also filed a second petition with the Dane County Circuit Court for judicial review of the Weston 4 air permit, including the March 28, 2007 permit language.The second judicial review proceeding has been stayed pending the outcome of the second contested case hearing. These activities did not stay the construction of the Weston 4 facility or the Administrative Law Judge's decision on the Weston 4 air permit.WPSC believes that it has substantial defenses to the Sierra Club's appeal of the circuit court's decision and does not expect these actions to stop construction.However, until the Sierra Club's challenge is finally resolved, Integrys Energy Group will not be able to make a final determination of the probable cost impact, if any, of compliance with the revised Weston 4 air permit on its future operating or construction costs. Weston Operating Permits On April 18 and April 26, 2005, WPSC notified the WDNR that the existing Weston facility was not in compliance with certain provisions of the Title V air operating permit that was issued to the facility in October 2004.These provisions include:(1) the particulate emission limits applicable to the coal handling equipment; (2) the carbon monoxide limit for Weston combustion turbines; and (3) the limitation on the sulfur content of the fuel oil stored at the Weston facility.On July 25, 2005, a Notice of Violation (“NOV”) was issued to WPSC by the WDNR alleging various violations of the operating permit.In response to the NOV, a compliance plan was submitted to the WDNR.Subsequently, stack testing was performed, which indicated continuing exceedances of the particulate limits from the coal handling equipment.On January19, 2006, WPSC received from the WDNR a Notice of Noncompliance seeking further information by February 3, 2006, regarding the alleged noncompliance event.On February 20, 2006, a NOV was issued regarding the fuel oil issue, concerns over monitoring procedures, and the operation of baghouse equipment.The WDNR referred the matter to the Wisconsin Attorney General’s Office for resolution on April 11, 2007.WPSC has undertaken corrective actions and is seeking to revise the applicable permit limits. -14- In early November 2006, it came to the attention of WPSC that previous ambient air quality computer modeling done by the WDNR for the Weston facility (and other nearby air sources) did not take into account the emissions from the existing Weston 3 facility for purposes of evaluating air quality increment consumption under the required Prevention of Significant Deterioration (“PSD”) analysis.For the PSD analysis, a baseline of emissions was established in each area of the country which meets National Ambient Air Quality Standards, with a corresponding allowable increment of additional emissions for each regulated pollutant which, if permitted, would still ensure that the air quality in the area will not be degraded below the National Standard.Each new air permit issued by the WDNR then uses up part of the available increment for specific pollutants, and once, and so long as the total increment for any pollutant is exhausted, the WDNR cannot issue air permits for any additional sources of that pollutant. WPSC continues to investigate the situation as it relates to the Weston facility in connection with the future Weston operating permit and is continuing to work with the WDNR.WPSC may be required to make changes to the Weston facility operating permits to address any modeling issues that may arise.To the extent necessary, WDNR would have the ability under the Title V program to incorporate any such changes in a compliance plan.WPSC currently is not able to make a final determination of the probable timing or cost impact of this issue, if any. Mercury and Interstate Air Quality Rules On October 1, 2004, the mercury emission control rule became effective in Wisconsin (Chapter NR 446).The rule requires WPSC to control annual system mercury emissions in phases.The first phase will occur in 2008 and 2009.In this phase, the annual mercury emissions are capped at the average annual system mercury emissions for the period 2002 through 2004.The next phase will run from 2010 through 2014 and requires a 40% reduction from average annual 2002 through 2004 mercury input amounts.After 2015, a 75% reduction is required with a goal of an 80% reduction by 2018.The State of Wisconsin is currently proposing revisions to the state’s air mercury rule in response to three separate but related actions.They include promulgation of the federal Clean Air Mercury Rule (“CAMR”) in May 2005, a directive from Wisconsin Governor Doyle in August 2006 to further reduce mercury emissions, and a January 2007 Citizens Petition requesting revision to Chapter NR 446.The draft rule revisions contain provisions that may impact the cost of compliance.However, following the public hearing and comment process, those provisions may further change.Also, the State of Wisconsin has filed suit against the federal government along with other states in opposition to the federal rule.WPSC estimates capital costs of approximately $18million to achieve the proposed reductions in the State’s revised draft rule.The capital costs are expected to be recovered in future rate cases. In March 2005, the EPA finalized the mercury "maximum achievable control technology" standards and an alternative mercury "cap and trade" program, CAMR, modeled on the Clear Skies legislation initiative.The EPA also finalized the Clean Air Interstate Rule (formerly known as the Interstate Air Quality Rule), which will reduce sulfur dioxide and nitrogen oxide emissions from utility boilers located in 29 states, including Wisconsin, Michigan, Pennsylvania, and New York. The final federal mercury rule establishes New Source Performance Standards (“NSPS”) for new units based upon the type of coal burned.Weston 4 will install and operate mercury control technology, which will achieve a mercury emission rate that meets the permit and NSPS for mercury. The final mercury rule establishes a mercury cap and trade program, which requires a 21% reduction in national mercury emissions in 2010 and a 70% reduction in national mercury emissions beginning in 2018. Based on the final rule and current projections, WPSC anticipates meeting the mercury rule cap and trade requirements and does not anticipate incurring additional costs beyond those to comply with the current proposed revision to the Wisconsin rule. The final Clean Air Interstate Rule requires reduction of sulfur dioxide and nitrogen oxide emissions in two phases.The first phase requires about a 50% reduction beginning in 2009 for nitrogen oxide and beginning in 2010 for sulfur dioxide.The second phase begins in 2015 for both pollutants and requires about a 65% reduction in emissions.The rule allows the State of Wisconsin to either require utilities -15- located in the state to participate in the EPA's interstate cap and trade program or meet the state's emission budget for sulfur dioxide and nitrogen oxide through measures to be determined by the state.Wisconsin’s rule, which incorporates the cap and trade approach, has completed the state legislative review and has been forwarded to the EPA for final review. Currently, WPSC is evaluating a number of options that include using the cap and trade program and/or installing controls.For planning purposes, it is assumed that additional sulfur dioxide and nitrogen oxide controls will be needed on existing units or the existing units will need to be converted to natural gas by 2015.The installation of any controls and/or any conversion to natural gas will need to be scheduled as part of WPSC's long-term maintenance plan for its existing units.As such, controls or conversions may need to take place before 2015.On a preliminary basis and assuming controls or conversion are required, WPSC estimates capital costs of $238million in order to meet an assumed 2015 compliance date.This estimate is based on costs of current control technology and current information regarding the final EPA rule.The costs may change based on the requirements of the final state rules. Manufactured Gas Plant Remediation WPSC continues to investigate the environmental cleanup of ten manufactured gas plant sites.Cleanup of the land portion of the Oshkosh, Stevens Point, Green Bay, Manitowoc, Menominee, and two Sheboygan sites in Wisconsin is substantially complete.Groundwater treatment and/or monitoring at these sites will continue into the future.Cleanup of the land portion of three sites will be addressed in the future.River sediment remains to be addressed at sites with sediment contamination, and priorities will be determined in consultation with the EPA.The additional work at the sites remains to be scheduled. In May 2006, WPSC transferred six sites with sediment contamination formally under WDNR jurisdiction to the EPA Superfund Alternative Sites Program.In January 2007, a seventh site in Sheboygan was transferred to the EPA Superfund Alternative Sites Program.Under the EPA's program, the remedy decision will be based on risk-based criteria typically used at Superfund sites.A schedule has been agreed to under which on-site investigative work will commence in 2007.Three of WPSC’s manufactured gas plant sites remain under state jurisdiction. WPSC estimated the future undiscounted investigation and cleanup costs as of June30, 2007, to be approximately $68 million and has accrued this amount at June 30, 2007.WPSC mayadjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations, and the assessment of natural resource damages.WPSC expects to recover actual cleanup costs, net of insurance recoveries, in future customer rates.Under current PSCW policies, WPSC will not recover carrying costs associated with the cleanup expenditures.WPSC has received $15.6 million in insurance recoveries as of June 30, 2007, which were recorded as a reduction in the regulatory asset. Other Environmental Issues There is increasing concern over the issue of climate change and the effect of emissions of greenhouse gases. WPSC management participates in national and state initiatives aimed at mitigating greenhouse gas.WPSC is evaluating both the technical and cost implications, which may result from a future greenhouse gas regulatory program.This evaluation indicates that it is probable that any regulatory program that caps emissions or imposes a carbon tax will increase costs for WPSC and its customers.At this time, there is no commercially available technology for removing carbon dioxide from a pulverized coal-fired plant, but significant research is in progress.Efforts are underway within the utility industry to develop cleaner ways to burn coal.The use of alternate fuels is also being explored by the industry, but there are many cost and availability issues.Based on the complexity and uncertainty of the climate issues, a risk exists that future carbon regulation will increase the cost of electricity produced at coal-fired generation units.However, we believe the capital expenditures we are making at our generation units are appropriate under any reasonable mandatory greenhouse gas program.WPSC will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas regulatory actions. -16- Spent Nuclear Fuel Disposal The federal government is responsible for the disposal or permanent storage of spent nuclear fuel.The DOE is currently preparing an application to license a permanent spent nuclear fuel storage facility in the Yucca Mountain area of Nevada.Spent nuclear fuel is currently being stored at the Kewaunee Nuclear Power Plant formerly owned by WPSC. The United States government through the DOE was under contract with WPSC for the pick up and long-term storage of Kewaunee's spent nuclear fuel.Because the DOE failed to begin scheduled pickup of the spent nuclear fuel, WPSC incurred costs for the storage of the spent nuclear fuel. WPSC is a participant in a suit filed against the federal government for breach of contract and failure to pick up and store the spent nuclear fuel.The case was filed on January 22, 2004, in the United States Court of Federal Claims.The case has been temporarily stayed until December 14, 2007. In July 2005, WPSC sold Kewaunee to a subsidiary of Dominion Resources, Inc.Pursuant to the terms of the sale, Dominion has the right to pursue the spent nuclear fuel claim, and WPSC will retain the contractual right to an equitable share of any future settlement or verdict.The total amount of damages sought is unknown at this time. Stray Voltage Claims The PSCW has established certain requirements regarding stray voltage for all utilities subject to its jurisdiction.The PSCW has defined what constitutes "stray voltage," established a level of concern at which some utility corrective action is required, and set forth test protocols to be employed in evaluating whether a stray voltage problem exists.However, in 2003, the Supreme Court of Wisconsin ruled in Hoffmann v. WEPCO that a utility could be found liable for damage from stray voltage even though the utility had complied with the PSCW's requirements and no stray voltage problem existed as defined by the PSCW.Consequently, although WPSC believes it abides by the applicable PSCW requirements, it is not immune from stray voltage lawsuits. From time to time, WPSC has been sued by dairy farmers who allege that they have suffered loss of milk production and other damages due to "stray voltage" from the operation of WPSC's electrical system.Past cases have been resolved without any material adverse effect on the financial statements of WPSC. Two stray voltage cases are now pending.The first case, Allen v. WPSC, resulted in a June 2003 jury verdict in the plaintiff's favor.Both parties appealed.In February 2005, the court of appeals affirmed the damage verdict but remanded to the trial court for a determination of whether a post-verdict injunction was warranted.WPSC paid the damages verdict.On August 31, 2006, the parties settled the injunction issues.This settlement does not resolve the entire case, because the plaintiff has been permitted to file an amended complaint seeking money damages allegedly suffered since June 2003.Trial is scheduled for October 30, 2007, in Green Bay, Wisconsin.The expert witnesses retained by WPSC do not believe that there is any scientific evidence of a "stray voltage" problem caused by WPSC on the plaintiff's land after June2003.Accordingly, WPSC intends to contest the plaintiff's claim for money damages.The second case, Wojciehowski Brothers Farms v. WPSC, was brought in Wisconsin in Marinette County. The case is currently in discovery, and WPSC is vigorously defending the case.No trial date has been set.One other case has been recently resolved.Schmoker v. WPSC was brought in Wisconsin state court in Winnebago County, and it has been settled well within WPSC's self insured retention. WPSC has insurance coverage for these pending claims, but the policies have customary self-insured retentions per occurrence.Based upon the information known at this time and the availability of insurance, WPSC believes that the total cost to it of resolving the pending actions will not be material. NOTE10GUARANTEES As part of normal business, WPSC enters into various guarantees providing financial or performance assurance to third parties. -17- At June30, 2007, and December 31, 2006, outstanding guarantees at WPSC totaled $12.6million and $14.1million, respectively, as follows: Outstanding Guarantees (Millions) June30, 2007 December31, 2006 Standby letters of credit $ 3.9 $ 3.9 Other guarantees 8.7 10.2 Total guarantees $ 12.6 $ 14.1 At WPSC's request, financial institutions have issued $3.9million in standby letters of credit for the benefit of third parties that have extended credit to WPSC. In conjunction with the sale of Kewaunee, WPSC and Wisconsin Power and Light Company agreed to indemnify Dominion for 70% of any and all reasonable costs asserted or initiated against, suffered, or otherwise existing, incurred or accrued, resulting from or arising from the resolution of any design bases documentation issues that are incurred prior to completion of Kewaunee's scheduled maintenance period for 2009 up to a maximum exposure of $15.0million for WPSC and Wisconsin Power and Light Company combined.WPSC believes that it will expend its share of costs related to this indemnification and, as a result, initially recorded the fair value of the liability, or $8.9million, as a component of the loss on the sale of Kewaunee.As of June30, 2007, WPSC has paid a total of $4.1million to Dominion related to this guarantee, reducing the liability to $4.8.The liability recorded at December 31, 2006, for this guarantee was $5.3million. A guarantee was issued by WPSC to indemnify a third party for exposures related to the construction of utility assets.This amount is not reflected on WPSC's Consolidated Balance Sheet, as this agreement was entered into prior to the effective date of FASB Interpretation No. 45.The maximum exposure related to this guarantee was $3.9 million at June30, 2007, and $4.9 million at December 31, 2006, and is included in the above table. NOTE11EMPLOYEE BENEFIT PLANS The following table provides the components of net periodic benefit cost for WPSC's benefit plans for the three months ended June30: Pension Benefits Other Benefits (Millions) 2007 2006 2007 2006 Net periodic benefit cost Service cost $ 4.3 $ 4.7 $ 1.5 $ 1.6 Interest cost 8.5 8.1 3.4 3.6 Expected return on plan assets (9.2 ) (8.9 ) (3.2 ) (3.4 ) Amortization of transition obligation - 0.1 0.1 0.1 Amortization of prior-service cost (credit) 1.2 1.1 (0.5 ) (0.5 ) Amortization of net loss 0.8 1.9 0.2 1.1 Net periodic benefit cost $ 5.6 $ 7.0 $ 1.5 $ 2.5 -18- The following table provides the components of net periodic benefit cost for WPSC's benefit plans for the six months ended June30: Pension Benefits Other Benefits (Millions) 2007 2006 2007 2006 Net periodic benefit cost Service cost $ 9.1 $ 9.2 $ 3.2 $ 3.3 Interest cost 17.0 16.4 6.7 7.1 Expected return on plan assets (18.2 ) (18.0 ) (6.4 ) (6.4 ) Amortization of transition obligation - 0.1 0.2 0.2 Amortization of prior-service cost (credit) 2.3 2.3 (1.0 ) (1.0 ) Amortization of net loss 2.3 3.3 0.6 2.0 Net periodic benefit cost $ 12.5 $ 13.3 $ 3.3 $ 5.2 WPSC records transition obligations, prior service costs (credits), and net losses that have not yet been recognized as a component of net periodic benefit cost as net regulatory assets, pursuant to SFAS No.71. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.For the six months ended June30, 2007, $4.4 million of contributions were made to the pension benefit plan, and no contributions were made to the other postretirement benefit plans.WPSC expects to contribute $21.0million to its pension plan and $13.4million to its other postretirement benefit plans in the remainder of 2007. NOTE 12STOCK-BASED COMPENSATION WPSC employees may be granted awards under Integrys Energy Group's stock-based compensation plans: the 2007 Omnibus Incentive Compensation Plan ("2007 Omnibus Plan"), the 2005 Omnibus Incentive Compensation Plan (“2005 Omnibus Plan”), the 2001 Omnibus Incentive Compensation Plan (“2001 Omnibus Plan”), and the 1999 Stock Option Plan (“Employee Plan”).Under the provisions of the 2007 Omnibus Plan, the number of shares of Integrys Energy Group stock that may be issued in satisfaction of plan awards may not exceed 3,500,000, and no more than 1,500,000 shares of stock can be granted as performance shares or restricted stock.No additional awards will be issued under the 2005 Omnibus Plan, the 2001 Omnibus Plan or the Employee Plan, although the plans will continue to exist for purposes of the existing outstanding stock-based compensation.The number of shares issuable under each of the aforementioned stock-based compensation plans, each outstanding award, and stock option exercise prices are subject to adjustment, at Integrys Energy Group's Board of Directors’ discretion, in the event of any stock split, stock dividend, or other similar transaction.At June30, 2007, stock options, performance stock rights, and restricted shares were outstanding under the aforementioned plans.Compensation cost associated with these awards is allocated to WPSC and its affiliates based on the percentages used for allocation of the award recipients' labor costs. Stock Options The fair value of Integrys Energy Group stock option awards granted in May2007 was estimated using a binomial lattice model.No stock options were granted during the six months ended June30, 2006.The expected term of option awards is calculated based on historical exercise behavior and represents the period of time that options granted are expected to be outstanding.The risk-free interest rate is based on the United States Treasury yield curve.The expected dividend yield incorporates the Integrys Energy Group post-merger dividend rate as well as historical dividend increase patterns.Integrys Energy Group's expected stock price volatility was estimated using the 10-year historical volatility.The following table shows the weighted-average fair value along with the assumptions incorporated into the model: -19- May 2007 Grant Weighted-average fair value $7.80 Expected term 6.6 years Risk-free interest rate 4.65% Expected dividend yield 4.50% Expected volatility 17% Total pre-tax compensation cost recognized by WPSC for stock options during the three and six months ended June30, 2007, was $0.2 million and $0.3 million, respectively.Total pre-tax compensation cost recognized by WPSC for the three and six months ended June 30, 2006, was immaterial.The total compensation cost capitalized was immaterial. Performance Stock Rights The fair value of Integrys Energy Group performance stock rights granted in May2007 was estimated using a Monte Carlo valuation model, incorporating the assumptions in the table below.The risk-free interest rate is based on the United States Treasury yield curve.The expected dividend yield incorporates the Integrys Energy Group post-merger dividend rate as well as historical dividend increase patterns.The expected volatility was estimated using three years of historical data.No performance stock rights were granted during the six months ended June30, 2006. May 2007 Grant Expected term 2.8 years Risk-free interest rate 4.71% Expected dividend yield 4.50% Expected volatility 14.50% Pre-tax compensation cost recorded by WPSC for Integrys Energy Group performance stock rights for the three and six months ended June30, 2007 was $0.3 million and $0.5 million, respectively.Pre-tax compensation cost recorded by WPSC for performance stock rights for the three and six months ended June30, 2006, was $0.4 million and $0.9 million, respectively.The total compensation cost capitalized during these same periods was immaterial. Restricted Shares During the six months ended June30, 2007, $0.2 millionof compensation cost was recorded related to restricted Integrys Energy Group share awards. NOTE13COMPREHENSIVE INCOME SFAS No.130, "Reporting Comprehensive Income," requires the reporting of other comprehensive income in addition to income available for common shareholders.Total comprehensive income includes all changes in equity during a period except those resulting from investments by shareholders and distributions to shareholders.WPSC's total comprehensive income was equivalent to its net income for the three and six months ended June30, 2007, and 2006. The following table shows the changes to accumulated other comprehensive income (loss) from December31,2006, to June30, 2007. (Millions) December31, 2006 balance $ (0.2 ) Change related to equity method investment 0.2 June30, 2007 balance $ - -20- NOTE14REGULATORY ENVIRONMENT Wisconsin The PSCW approved the merger of Integrys Energy Group (WPSC's parent) with PEC as of February 16, 2007.The merger approval order contains several conditions.One condition is that WPSC will not have a base rate increase for natural gas or electric service prior to January1,2009.Under this condition, WPSC will be allowed to adjust rates effective January 1, 2008, for changes in fuel costs related to electric generation due to changes in the NYMEX natural gas futures prices, coal prices, and transportation costs for coal.WPSC expects to make this fuel cost filing in the third quarter of 2007, to be effective January 1, 2008.While WPSC had asked for authority to also adjust rates effective January 1, 2008, for the change in transmission costs from 2007 to 2008, the PSCW did not provide that authority in this order.WPSC will seek recovery of the increased transmission costs in the upcoming fuel cost filing.Another condition of the merger order required WPSC to seek approval for the formation of a services company within 120 days of the closing of the merger.On June8, 2007, Integrys Energy Group and its regulated utilities filed applications with the ICC, PSCW, MPUC, and MPSC seeking necessary regulatory approvals or waivers associated with the formation and operation of the services company.Other conditions imposed in the order include no recovery of transaction costs in 2008 and 2009, recovery of transition costs in 2009 and later years limited to the verified synergy savings in those years, WPSC holding ratepayers harmless from any increase in interest and preferred stock costs demonstrated to be attributable to nonutility activities and provided that the authorized capital structure is consistent with the authorized costs, and WPSC not paying a dividend to Integrys Energy Group in an amount greater than 103% of the prior year's dividend. On January 11, 2007, the PSCW issued a final written order authorizing a retail electric rate increase of $56.7million (6.61%) and a retail natural gas rate increase of $18.9million (3.77%), effective January12,2007.The 2007 rates reflect a 10.9% return on common equity.The PSCW also approved a common equity ratio of 57.46% in its regulatory capital structure.The 2007 retail electric rate increase was required primarily because of increased costs associated with electric transmission, costs related to the construction of Weston 4 and the additional personnel to maintain and operate the plant, and costs to maintain the Weston 2 generation unit and the De Pere Energy Center.The 2007 retail natural gas rate increase was driven by infrastructure improvements necessary to ensure the reliability of the natural gas distribution system and costs associated with the remediation of former manufactured gas plant sites. As part of its January 2007 final written order, the PSCW determined that it was reasonable for WPSC to continue to defer the MISO Day 2 charges associated with net congestion and financial transmission rights costs and revenues, and the cost differences between marginal losses and average losses through 2007.At June30, 2007, WPSC had deferred $17.9 million of costs related to these matters.We expect the PSCW to issue an order addressing the recoverability of these costs sometime in the third quarter of 2007.Under this order, costs deferred as of June 30, 2007, should be recoverable based on this decision. On April 25, 2006, WPSC filed with the PSCW a stipulation agreement with various interveners to refund a portion of the difference between fuel costs that were projected in the 2006 Wisconsin retail rate case and actual Wisconsin retail fuel costs incurred from January 2006 through March2006 as well as the projected fuel savings in April through June2006.This refund resulted in a credit to customers' bills over the months of May2006 to August 2006.On October 2, 2006, WPSC filed for an additional refund of $15.6million to reflect additional fuel cost savings.The PSCW approved this filing and ordered this amount to be refunded based on November and Decemberusage.Customer refunds of $28.6million were made in 2006, related to the stipulation agreement.On March 16, 2007, the PSCW approved a refund to WPSC retail electric customers of $14.5million.This refund had been accrued at December31,2006. The refund resulted in a credit to customers’ bills over the period mid-March to mid-April.At June30, 2007, a regulatory liability of $1.8 million remained to be refunded to customers in 2008. On December 22, 2005, the PSCW issued a final written order authorizing a retail electric rate increase of $79.9million (10.1%) and a retail natural gas rate increase of $7.2million (1.1%), effective -21- January1,2006.The 2006 rates reflect an 11.0% return on common equity.The PSCW also approved a common equity ratio of 59.7% in its regulatory capital structure. The 2006 retail electric rate increase was required primarily because of higher fuel and purchased power costs (including costs associated with the Fox Energy Center power purchase agreement), and also for costs related to the construction of Weston4, higher transmission expenses, and recovery of a portion of the costs related to the 2005 Kewaunee outage.Partially offsetting the items discussed above, retail electric rates were lowered to reflect a refund to customers in 2006 of a portion of the proceeds received from the liquidation of the nonqualified decommissioning trust fund as a result of the sale of Kewaunee.The 2006 retail natural gas rate increase was driven by infrastructure improvements necessary to ensure the reliability of the natural gas distribution system. In WPSC's 2006 rate case (discussed above), the PSCW ruled that the deferred assets and liabilities related to the Kewaunee matters should be treated separately and determined that Wisconsin retail customers were entitled to be refunded approximately 85%, or $108million, of the total $127.1million of proceeds received from the liquidation of the nonqualified decommissioning trust fund over a two-year period beginning on January 1, 2006 (in addition to the refund of carrying costs on the unamortized balance at the authorized pre-tax weighted average cost of capital).In 2005, the MPSC ruled that WPSC's Michigan customers were entitled to be refunded approximately 2% of the proceeds received from the liquidation of the nonqualified decommissioning fund over a 60-month period.Refunding to Michigan customers began in the third quarter of 2005.In December 2006, the MPSC issued an order authorizing WPSC to amortize the approximately $2million balance of the Michigan portion of the Kewaunee nonqualified decommissioning trust fund simultaneously with the amortization of approximately $2million of the 2005 power supply under collections from January 2007 through July 2010.Wholesale customers will receive approximately 13% of the proceeds received from the liquidation of the nonqualified decommissioning fund. On August 8, 2005, the FERC accepted the proposed refund plan for filing and implemented the plan effective January 1, 2006, subject to refund upon final resolution.Settlement discussions between WPSC and wholesale parties contesting WPSC's refund plan were held both in the fourth quarter of 2005 and in the first quarter of 2006, and a final agreement was reached with one FERC customer in the second quarter of 2006.A refund of approximately $3million was made to this customer, offset by a payment received from this customer of approximately $1million related to both the loss WPSC recorded on the sale of Kewaunee and costs incurred related to the 2005 Kewaunee outage.In the fourth quarter of 2006 a final agreement was reached between WPSC and the remaining FERC customers to resolve all Kewaunee related issues, which included the loss on the sale of Kewaunee, the outage costs related to the 2005 Kewaunee outage, and the refund of the non-qualified decommissioning trust fund.Based upon this resolution, in December 2006, the FERC Administrative Law Judge certified the settlement as uncontested.WPSC expects the FERC to issue a final order approving this settlement in the third quarter of 2007.Pursuant to the settlement, WPSC will be required to make a lump-sum payment to the remaining FERC customers of approximately $14million representing their contributions to the non-qualified decommissioning trust fund during the period in which they received service from WPSC.The settlement would also require these FERC customers to make two separate lump-sum payments to WPSC with respect to the loss from the sale of Kewaunee and the 2005 Kewaunee power outage.The payments to WPSC total approximately $1million and $9million, respectively, and will be netted against the $14million refund due to these customers within 30 days following the FERC's acceptance of the settlement. At June30, 2007, WPSC had a $28.6million regulatory liability representing the amount of proceeds received from the liquidation of the nonqualified decommissioning trust fund remaining to be refunded in 2007. On February 20, 2005, Kewaunee was temporarily removed from service after a potential design weakness was identified in its auxiliary feedwater system.On March 17, 2005, the PSCW authorized WPSC to defer replacement fuel costs related to the outage.On April 8, 2005, the PSCW approved deferral of the operating and maintenance costs, including carrying costs at the most recently authorized pre-tax weighted average cost of capital.In the order granted for WPSC's 2006 rate case, which was -22- finalized on December 22, 2005 (discussed above), the PSCW determined that it was reasonable for WPSC to recover all deferred costs related to the 2005 Kewaunee forced outage over a five-year period, beginning on January 1, 2006, including carrying costs on the unamortized balance at the composite short-term debt rate.Because the PSCW had initially approved deferral of carrying costs based upon the weighted average cost of capital, WPSC was required to write-off $2.2million of carrying costs in the fourth quarter of 2005.WPSC also filed with the FERC for approval to defer these costs in the wholesale jurisdiction and the issue was resolved as part of the settlement discussed above.For WPSC's Michigan retail customers, fuel costs are recovered through the Michigan fuel adjustment clause and no deferral request was needed.At June30, 2007, $34.3million was left to be collected from WPSC’s retail customers related to this outage. In May 2005, WPSC received notification from its coal transportation suppliers that extensive maintenance was required on the railroad tracks that lead into and out of the Powder River Basin.The extensive maintenance ended on November 23, 2005.During the maintenance efforts, WPSC received approximately 87% of the expected coal deliveries.WPSC took steps to conserve coal usage and secured alternative coal supplies at its affected generation facilities during that time.On September23,2005, the PSCW approved WPSC's request for deferred treatment of the incremental fuel costs resulting from the coal supply issues.As of June30, 2007, $4.9million was deferred related to this matter.These costs were addressed in WPSC's 2007 retail electric rate case and will be recoverable in 2007 and 2008. Federal Through a series of orders issued by the FERC, Regional Through and Out Rates for transmission service between the MISO and the Pennsylvania, New Jersey, Maryland Interconnection were eliminated effective December 1, 2004.To compensate transmission owners for the revenue they will no longer receive due to this rate elimination, the FERC ordered a transitional pricing mechanism called the Seams Elimination Charge Adjustment (“SECA”) to be put into place.Load-serving entities paid these SECA charges during a 16-month transition period from December 1, 2004, through March 31, 2006. WPSC has intervened and protested a number of proposals regarding SECA submitted to the FERC because they believe those proposals could result in unjust, unreasonable, and discriminatory charges for customers.It is anticipated that most of the SECA rate charges incurred by WPSC and any refunds will be passed on to customers through rates.WPSC has reached a settlement in principle with American Electric Power and Commonwealth Edison, which was certified by the settlement judge and now awaits approval by the FERC along with dozens of other full and partial settlements.Under the terms of the settlement agreement, American Electric Power and Commonwealth Edison will refund almost $1million of the approximately $4million of SECA charges paid by WPSC during the transition period.If FERC does not approve this settlement, which is deemed unlikely, WPSC has reserved its rights to challenge various issues in SECA which were not settled by the hearings.WPSC has also reserved its rights to challenge any briefs on exception to the Initial Decision and the FERC's final order in this case if the settlement is not approved. -23- NOTE15SEGMENTS OF BUSINESS WPSC manages its reportable segments separately due to their different operating and regulatory environments.Its principal business segments are the regulated electric utility operations and the regulated natural gas utility operations.The tables below present information for the respective years pertaining to the operations of WPSC segmented by lines of business. Regulated Utilities Segments of Business (Millions) Electric Utility(1) Natural Gas Utility(1) Total Utility Other(2) Reconciling Eliminations WPSC Consolidated Three Months Ended June30, 2007 External revenues $ 275.6 $ 77.9 $ 353.5 $ 0.3 $ (0.3 ) $ 353.5 Depreciation and amortization expense 18.9 5.7 24.6 0.2 (0.2 ) 24.6 Miscellaneous income 1.3 0.1 1.4 3.3 - 4.7 Interest expense 7.0 2.7 9.7 1.0 - 10.7 Provision (benefit) for income taxes 7.8 (1.1 ) 6.7 1.6 - 8.3 Preferred stock dividends of subsidiary 0.6 0.2 0.8 - - 0.8 Income (loss) available for common shareholders 14.1 (0.2 ) 13.9 (0.1 ) - 13.8 Three Months Ended June30, 2006 External Revenues $ 238.9 $ 68.0 $ 306.9 $ 0.3 $ (0.3 ) $ 306.9 Depreciation and amortization expense 18.3 5.6 23.9 0.2 (0.2 ) 23.9 Miscellaneous income 0.6 - 0.6 5.4 - 6.0 Interest expense 6.3 2.3 8.6 0.6 - 9.2 Provision (benefit) for income taxes 13.4 (1.1 ) 12.3 1.4 - 13.7 Preferred stock dividends of subsidiary 0.6 0.2 0.8 - - 0.8 Income (loss) available for common shareholders 23.7 (2.2 ) 21.5 3.6 - 25.1 (1) Includes only utility operations. (2) Nonutility operations are included in the Other column. Regulated Utilities Segments of Business (Millions) Electric Utility(1) Natural Gas Utility(1) Total Utility Other(2) Reconciling Eliminations WPSC Consolidated Six Months Ended June30, 2007 External revenues $ 544.4 $ 268.7 $ 813.1 $ 0.7 $ (0.7 ) $ 813.1 Depreciation and amortization expense 37.8 11.4 49.2 0.3 (0.3 ) 49.2 Miscellaneous income 2.2 0.2 2.4 5.9 - 8.3 Interest expense 14.3 5.6 19.9 1.7 - 21.6 Provision for income taxes 16.9 10.1 27.0 1.5 - 28.5 Preferred stock dividends of subsidiary 1.1 0.5 1.6 - - 1.6 Income available for common shareholders 28.4 15.7 44.1 1.9 - 46.0 Six Months Ended June30, 2006 External Revenues $ 468.3 $ 261.0 $ 729.3 $ 0.7 $ (0.7 ) $ 729.3 Depreciation and amortization expense 36.3 11.1 47.4 0.3 (0.3 ) 47.4 Miscellaneous income 1.0 0.1 1.1 8.0 - 9.1 Interest expense 13.0 4.7 17.7 1.5 - 19.2 Provision for income taxes 21.4 5.4 26.8 1.9 - 28.7 Preferred stock dividends of subsidiary 1.0 0.6 1.6 - - 1.6 Income available for common shareholders 37.8 8.5 46.3 5.0 - 51.3 (1)Includes only utility operations. (2)Nonutility operations are included in the Other column. -24- NOTE16NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements".SFAS No. 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and states that a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.The standard eliminates the current requirement for deferring "day one" gains on energy contracts that are not evidenced by quoted market prices or other current market transactions.The standard is effective for WPSC beginning January 1, 2008.We are currently evaluating the impact that SFAS No. 157 will have on our financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities."This standard permits entities to choose to measure many financial instruments and certain other items at fair value, following the provisions of SFAS No. 157.Included within the scope of the standard are all recognized financial assets and financial liabilities, except consolidated investments, consolidated interests in a variable interest entity, obligations for pension and certain other benefits, leases, and financial instruments that are classified as a component of shareholder's equity. Also included in the scope of the standard are firm commitments that would otherwise not be recognized at inception and that involve only financial instruments, nonfinancial insurance contracts and warranties that the insurer can settle by paying a third party to provide those goods or services, and host financial instruments resulting from separation of an embedded nonfinancial derivative instrument from a nonfinancial hybrid instrument.SFAS No. 159 is effective for WPSC beginning January 1, 2008.We are currently evaluating the impact that SFAS No. 159 will have on our financial statements. -25- Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION WPSC, a wholly-owned subsidiary of Integrys Energy Group, Inc., is a regulated electric and natural gas utility.WPSC derives revenues primarily from the purchase, production, distribution, and sale of electricity and the purchase, distribution, and sale of natural gas to retail customers.WPSC also provides wholesale electric service to numerous utilities and cooperatives for resale. Strategic Overview The focus of WPSC's business plan is to create long-term value for shareholders and customers through growth, operational excellence, customer focus, asset management, risk management, and the continued emphasis on reliable, competitively priced, and environmentally sound energy and energy related services.A discussion of the essential components of our business strategy is set forth below. Maintain and Grow a Strong Regulated Utility Base– WPSC is focusing on continued growth in regulated operations.A strong regulated utility base is important in order to maintain a strong balance sheet, predictable cash flows, a desired risk profile, attractive dividends, and quality credit ratings, which are critical to the success of WPSC and Integrys Energy Group.WPSC believes the following recent developments have helped, or will help, maintain and grow its regulated utility base: · WPSC is expanding its regulated generation fleet in order to meet growing electric demand and ensure continued reliability.Construction of the 500-megawatt coal-fired Weston4 base-load power plant located near Wausau, Wisconsin, continues in partnership with DPC and the plant is expected to be commercially operational byJune 2008. · WPSC continues to invest in environmental projects to improve air quality and meet the requirements set by environmental regulators.Capital projects to construct and upgrade equipment to meet or exceed required environmental standards are planned each year. · To help meet renewable energy requirements, WPSC is looking to build or buy a wind generation facility of approximately 100 megawatts of nameplate capacity within the footprint of the MISO. · WPSC continues to upgrade electric and natural gas distribution facilities, related systems, and processes to enhance safety, reliability, and value for customers and shareholders. · For more detailed information on WPSC's capital expenditure program see "Liquidity and Capital Resources, Capital Requirements," below. Integrate Resources to Provide Operational Excellence and Customer Focus–
